COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 CHRISTIAN URIEL HERNANDEZ,                      '
                                                            No. 08-12-00247-CR
                              Appellant,         '
                                                              Appeal from the
 v.                                              '
                                                            112th District Court
 THE STATE OF TEXAS,                             '
                                                           of Pecos County, Texas
                                                 '
                              Appellee.
                                                     '     (TC# P-3071-112-CR)



                                  MEMORANDUM OPINION

       Pending before the Court is the Appellant’s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.2(a). Finding that the Appellant has complied with the requirements of Rule

42.2(a), we grant the motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
November 28, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)